        Case 1:16-cv-00212-JPO-JLC Document 146 Filed 01/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


IN RE: THE BANK OF NEW YORK                         16-CV-00212-JPO-JLC
MELLON ADR FX LITIGATION

                                                    ECF Case

This Document Relates to:
ALL ACTIONS


 NOTICE OF LEAD PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF THE
   PROPOSED FORMS AND MANNER OF NOTICE TO BE DISSEMINATED IN
            CONNECTION WITH THE PROPOSED SETTLEMENT

            PLEASE TAKE NOTICE that upon the Stipulation and Agreement of Settlement dated

January 15, 2019 (“Stipulation”) submitted herewith; the Parties’ agreed-upon [Proposed] Order

Approving Issuance of Notice and the exhibits attached thereto; the accompanying supporting

memorandum; and all other papers and proceedings herein, Lead Plaintiffs David Feige,

International Union of Operating Engineers Local 138 Annuity Fund, Annie L. Normand, Diana

Carofano and Chester County Employees Retirement Fund hereby move this Court, under Rule

23 of the Federal Rules of Civil Procedure, for entry of an order: (i) directing that notice be

provided to Settlement Class Members in the forms and manner proposed by Lead Plaintiffs;

(2) appointing Lead Plaintiffs as representatives of the proposed Settlement Class for purposes of

disseminating notice, and appointing Lieff Cabraser Heimann & Bernstein, LLP and Kessler

Topaz Meltzer & Check LLP as counsel for the proposed Settlement Class; (3) authorizing the

retention of Kurtzman Carson Consultants LLC as Claims Administrator and HF Media, LLC as

Publication Notice Plan Administrator; and (4) scheduling a hearing to determine whether the

Settlement is fair, reasonable, and adequate under Rule 23(e)(2) and whether the Settlement




1685162.1
        Case 1:16-cv-00212-JPO-JLC Document 146 Filed 01/15/19 Page 2 of 2



Class should be certified.1 Pursuant to the terms of the Stipulation, this motion is unopposed by

the Defendant.


Dated: January 15, 2019                          Respectfully submitted,

KESSLER TOPAZ MELTZER                            LIEFF CABRASER HEIMANN
& CHECK, LLP                                     & BERNSTEIN, LLP

By: /s/ Sharan Nirmul                            By: /s/ Daniel P. Chiplock
Joseph H. Meltzer                                Daniel P. Chiplock
Sharan Nirmul                                    Daniel E. Seltz
Daniel C. Mulveny                                Michael J. Miarmi
Ethan Barlieb                                    250 Hudson Street, 8th Floor
Jonathan F. Neumann                              New York, NY 10013
280 King of Prussia Road                         Telephone: (212) 355-9500
Radnor, PA 19087                                 Facsimile: (212) 355-9592
Telephone: (610) 667-7706                        dchiplock@lchb.com
Facsimile: (610) 667-7056                        dseltz@lchb.com
jmeltzer@ktmc.com                                mmiarmi@lchb.com
snirmul@ktmc.com
dmulveny@ktmc.com                                Elizabeth J. Cabraser
ebarlieb@ktmc.com                                Robert L. Lieff (of counsel)
jneumann@ktmc.com                                275 Battery Street, 29th Floor
                                                 San Francisco, CA 94111
Interim Lead Counsel for Plaintiffs and the
                                                 Telephone: (415) 956-1000
Proposed Class
                                                 Facsimile: (415) 956-1008
                                                 ecabraser@lchb.com
HACH ROSE SCHIRRIPA
                                                 rlieff@lchb.com
& CHEVERIE, LLP
                                                 Interim Lead Counsel for Plaintiffs and the
By: /s/ Frank R. Schirripa                       Proposed Class
     Frank R. Schirripa
112 Madison Avenue, 10th Floor
New York, New York 10016
Telephone: (212) 213-8311
Facsimile: (212) 779-0028
fschirripa@hrsclaw.com
Counsel for Plaintiff International Union of
Operating Engineers Local 138 Annuity
Fund


1
       All capitalized terms used herein that are not otherwise defined herein have the meanings
ascribed to them in the Stipulation.


1685162.1
